Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 04/12/2022.
Claims 1-12 have been amended.
Claims 1-12 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 04/12/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claim 12 objections, because it depends on claim 17, where claim 17 is not present in the claim set.   Applicant has amended claim 12 dependability.  Therefore, the claim objection of claim 12 is withdrawn.
With regard to drawing objection to the figures as reference characters 202,204 and 206.  Applicant has amended the reference characters into the description. Therefore, drawing objection is moot.
With regard to claims 8-9 and 11 rejection under 35 USC § 112 second paragraph, because of insufficient antecedent basis. Applicant has amended the claims.  therefore , the claim rejection of claims 8-9 and 11 under 35 USC § 112 second paragraph, because of insufficient antecedent basis is withdrawn.
 With regard to claims 7-12 rejection under 35 USC § 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, Applicant has amended the claims. Therefore, the claim rejection of claims 7-12 under 35 USC § 112 second paragraph is withdrawn.
With regard to claims 1-12 rejection under 35 USC § 101 :
Applicant argues that “the method of claim 1 includes a digital network that is remote and securely accessible by "the different stakeholders in the supply chain management in which the said perishable product is listed." As such, the method (and system of claim 7) provides an interface that supports multiple stakeholders viewing and/or editing the supply chain and/or permissions associated with the supply chain of perishable goods and their related expiration dates. Further, the expiration date is used as an identifying characteristic of the perishable goods as required in claim 7. “the claims, when considered as a whole, recite additional elements that amount to significantly more than a judicial exception. For example, including the expiration date of perishable goods as the identifying characteristic of the tracked item (the perishable good), the data storage for tracking the perishable goods is simplified as it contains both the variable expiration date and the identifying characteristic of the perishable good as a single entry in the data storage. Responsive to Office Action dated November 12, 2021 Applicant submits that for the above discussed reasons, the independent claims 1 and 7 as a whole are not drawn to an abstract idea. Because claims 1-12 are directed to statutory subject matter, Applicant respectfully requests that the rejections of claims 1-12 under 35 U.S.C. § 101 be withdrawn  (page 2/4)”. 
Page 7 of 9 Examiner disagrees.  as stated previously and in the rejection below, claims 1-12 are still directed to the abstract idea of:  electronically managing perishable goods in a supply chain.
The use of computer of an additional elements (i.e. an interface) does not comprise an improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g.( provides an interface that supports multiple stakeholders viewing and/or editing the supply chain and/or permissions associated with the supply chain of perishable goods and their related expiration dates  and the recitation of expiration date of perishable goods as the identifying characteristic of the tracked item (the perishable good), the data storage for tracking the perishable goods is simplified as it contains both the variable expiration date and the identifying characteristic of the perishable good as a single entry in the data storage) is indeed an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-12 under 35 U.S.C. § 101 is maintained.
With regard to claims 1-12 rejection under 35 USC § 103 (a)  :
Applicant argues that “ that neither Liberty nor Gupta provide a system or method for the inventory management of near expiry products throughout the supply chain integrating an easy- to-use solution which tracks a product within the supply chain and is accessible to all stakeholders involved and implicated in said supply chain, based on identification of the goods by the expiration date (page ¾)”.
Examiner disagrees. None of the claims recite “a system or method for the inventory management of near expiry products throughout the supply chain integrating an easy- to-use solution which tracks a product within the supply chain and is accessible to all stakeholders involved and implicated in said supply chain, based on identification of the goods by the expiration date”.   
Furthermore, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Thus, the Office Action clearly stated and pointed out how each of the claimed limitation is taught by the cited reference (s).  Liberty’s reference was used to address the concept of  methods, systems, and computer program products for communicating price discounts. In some embodiments a price reduction for an item is communication to relevant entities. It is determined that generation of a price discount for an item is appropriate to mitigate revenue loss related to the item. The determination is based on inventory level data indicating that the amount of the item in inventory exceeds a predefined number and based on life cycle data indicating that the item is within a predefined time period of expiring (paragraphs 6, 19).  Liberty’s reference was also used to address the concept of a price reduction for an item is communication to relevant entities. It is determined that generation of a price discount for an item is appropriate to mitigate revenue loss related to the item. The determination is based on inventory level data indicating that the amount of the item in inventory exceeds a predefined number and based on life cycle data indicating that the item is within a predefined time period of expiring (paragraph 18).   
Gupta’s reference was used to address the concept of  transporting commodities in a supply chain management system including a supply chain. The method includes providing a database and a network in communication with the database, which is accessible by at least one member of the supply chain via the network. The method also includes providing a container and supporting one or more commodities using the container, assigning at least one sensor to the commodities, sensing a condition of the commodities and generating a signal indicative of the commodity condition, identifying information related to the commodities, acquiring data related to identifying the commodity information, distributing the signal and the acquired data over the network, storing the signal and the acquired data in the database, monitoring the commodities via the network, and managing at least one of storage and transport of the commodities through the supply chain based on the signal and the acquired data (abstract) .
Also, in response to applicant's argument that [a system or method for the inventory management of near expiry products throughout the supply chain integrating an easy- to-use solution which tracks a product within the supply chain and is accessible to all stakeholders involved and implicated in said supply chain, based on identification of the goods by the expiration date], the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, the claim rejection of claims 1-12 under 35 U.S.C. 103(a) as being unpatentable over the cited prior art is maintained.
Applicant argues that “ It is to be noted that once the characteristic feature of the expiration date is entered into a system the tracking of the product, minimization of the wastage and ill effect on the end user can be avoided and it is ensured that each and every product is being utilized before reaching out to a critical stage of expiration. These features are not identified in the manner as mentioned in the present disclosure and Liberty and Gupta fail to disclose these features (page 4/4)”.
Examiner disagrees.  In response to applicant's argument that [the characteristic feature of the expiration date is entered into a system the tracking of the product, minimization of the wastage and ill effect on the end user can be avoided and it is ensured that each and every product is being utilized before reaching out to a critical stage of expiration], the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Also, as shown in in previous Office Action and in  the rejection below.  Liberty’s reference was used to address the concept of  methods, systems, and computer program products for communicating price discounts. In some embodiments a price reduction for an item is communication to relevant entities. It is determined that generation of a price discount for an item is appropriate to mitigate revenue loss related to the item. The determination is based on inventory level data indicating that the amount of the item in inventory exceeds a predefined number and based on life cycle data indicating that the item is within a predefined time period of expiring (paragraphs 6, 19).  Liberty’s reference was also used to address the concept of a price reduction for an item is communication to relevant entities. It is determined that generation of a price discount for an item is appropriate to mitigate revenue loss related to the item. The determination is based on inventory level data indicating that the amount of the item in inventory exceeds a predefined number and based on life cycle data indicating that the item is within a predefined time period of expiring (paragraph 18).   
Liberty in at least paragraph 3 discloses Grocery and retail stores lose significant revenue on wasted inventory due to the time sensitive nature of the goods and products being sold. 
Liberty in at least paragraph 50 discloses (the need for and/or magnitude of a price discount can be formulated based on an inventory level for an item and immediacy of expiration of the item. When an inventory level is higher and/or expiration of an item is closer, the need for and/or magnitude of a price discount can be greater. For example, when a particular size of a shirt is selling at a slower sale rate relative to other sizes of the shirt, the need for and/or magnitude of a discount for the particular size of the shirt can be greater in order to maintain similar sale rates for all sizes of the shirt. On the other hand, when an inventory level is lower and/or expiration of an item is further away, the need for and/or magnitude of a price discount can be less).
 Liberty also in at least paragraphs 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer).
Gupta’s reference was used to address the concept of  transporting commodities in a supply chain management system including a supply chain. The method includes providing a database and a network in communication with the database, which is accessible by at least one member of the supply chain via the network. The method also includes providing a container and supporting one or more commodities using the container, assigning at least one sensor to the commodities, sensing a condition of the commodities and generating a signal indicative of the commodity condition, identifying information related to the commodities, acquiring data related to identifying the commodity information, distributing the signal and the acquired data over the network, storing the signal and the acquired data in the database, monitoring the commodities via the network, and managing at least one of storage and transport of the commodities through the supply chain based on the signal and the acquired data (abstract) .
Thus, the claim rejection of claims 1-12 under 35 U.S.C. 103(a) as being unpatentable over the cited prior art is maintained.

Claim objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein said system”.   However, claim 1 is a method claim.  Appropriate correction is required.
Claim 1 recites the term “the different stakeholders”.  There is insufficient antecedent basis.  Correction is required.
Claim 7 recites the term “the digital cloud” and “the identifying characteristics”.  There is insufficient antecedent basis.  Correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. In this case, claim(s) 1-6 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  electronically managing perishable goods in a supply chain.  As best understood by the Examiner, the limitations that set forth this abstract idea are: "assigning....”: “ identifying ...”; “ linking monitor expiration dates...”; “ categorizing ....”; “notifying a user ..., “; “ allowing ...”;. Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people ( including teaching and following rules).  
Step 2AProng 2: The additional elements “ system, digital network, readable medium,  , database, devices”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (system, system, digital network, readable medium,   database, devices) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-6 do not add significantly more. 
The dependent claims 2-6 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 7-12  suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.  Therefore, the claims 1-12 are not  statutory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liberty et al, US Pub No: 2013/0268363 A1 in view of Gupta, US Pub No: 2008/0294488 A1.

Claims 1, 10-11:
Liberty discloses: 
a assigning an expiration date to said perishable goods;
 b. entering said perishable goods into an electronic database;
 c. identifying said perishable goods with said expiration date; 
see at least paragraphs 33-35 and 39; Paragraph 33  (Product life cycle database 107 contains life cycle data relating to the times and/or dates which products are set to perish or otherwise expire (e.g., "product life cycle data"). From time to time, product life cycle database 107 can receive product inventory data (e.g., product inventory data 112), which includes inventory levels, sell by dates, use by dates, and the like for one or more items products. Product inventory data can include expiration data, use by data, inventory levels, which can be updated in real time);
d. linking said database to one or more devices, wherein said one or more devices monitor expiration dates to provide real time data on the expiration of said perishable products (see at least Paragraph 33  (Product life cycle database 107 contains life cycle data relating to the times and/or dates which products are set to perish or otherwise expire (e.g., "product life cycle data"). From time to time, product life cycle database 107 can receive product inventory data (e.g., product inventory data 112), which includes inventory levels, sell by dates, use by dates, and the like for one or more items products. Product inventory data can include expiration data, use by data, inventory levels, which can be updated in real time); Paragraph 34 (any number of mechanisms for tracking and recoding the product lifecycle or shelf life can be used. For example, radio frequency identification ("RFID") devices, stock keeping units ("SKU"), Universal Product Code ("UPC"), and the like can be used to track and record product life cycles and shelf lives. Tracking mechanisms can use hardware and/or software to track inventory levels, including seasonal or perishable item management. For example, RFID mechanisms can be used to allow a user to manually generate a list of items set to expire within a given timeframe. Accordingly, embodiments of the invention can be used in combination with inventory management systems that monitor real time product inventory levels, expiration data, and the like);
 e. categorizing said perishable products according to remaining period to expiration date  (see at least paragraphs 33 and 35;  ( paragraph 33 ( Product life cycle data can correspond to any product or class of products in a grocery or retail store that has a limited shelf life, including, but not limited to clothing, Perishable food items, pharmaceuticals, chemicals, electronics, ammunition, cosmetics, and the like) ;  Paragraph 35 (Discount database 108 contains data related to the magnitude (e.g., an amount or percentage) and timing of price discounts ("price discount data"). The magnitude of a discount can be applied to a particular product or a group or class of products. The timing of a discount indicates how soon before, during, or after expiration of a product or class or group of products, the price of the product or class or group do products of products is to be discounted. Price discount data can be updated and monitored in real time; 
f. notifying a user of said one or more devices of the expiration date and category of said perishable products, wherein said user is a vendor or a consumer (see at least paragraph 35 (Contact database 109 contains contact data related to entities (e.g., individuals and/or businesses) that are to be notified electronically means when a price discount is imminent or has already occurred ("consumer contact data"). Consumer contact data can include a listing of cell phone numbers enabled to receive SMS text messages whereby communication can be made with an individual or business interested in receiving price discount information);
g. allowing said vendor to electronically manage status of said perishable products (see at least paragraph 40  (another consumer might elect to receive all price discount notifications from any store or business his or her particular region concerning a particular product of class or group of products);  Paragraph 47 (The owner, manager, or other user of discount system 101 use purchase data as feedback for making subsequent discounting decisions);
 h. allowing said consumer to purchase said perishable products (see at least paragraph 59 (After receiving discount notification 142, consumer 106 can initiate purchase 116 to purchase the identified item and take advantage of the price discount. One or more other entities may also purchase the identified item and take advantage of the price discount. Collectively the information can be represented in sales data 117);

Liberty does not specifically disclose, but Gupta however discloses:
electronically managing perishable goods in a supply chain  (see at least the abstract, paragraph 8, paragraphs 14-15, 17-18; (paragraph 14 ( The management system 10 includes a network 20, a product or commodity monitoring system 25, a data center or database 30, and a process control system 35. The network 20 is in communication with each member 15, the product monitoring system 25, and the database 30 to provide communication between various components of the management system 10. The network facilitates acquisition and distribution of information or data related to products in the supply chain);
a digital network, digitally readable medium accessible remotely and securely by the different stakeholders in the supply chain management in which the said perishable product is listed (see at least the abstract,  paragraphs 26, 45, 54-55; Claims 1-2 ( abstract (providing a database and a network in communication with the database, which is accessible by at least one member of the supply chain via the network; Paragraph 45 (the personnel management 75 can also include an automated time and attendance system to calculate the time that particular personnel have worked with or handled the products. The personnel management 75 uses the information gathered by the time and attendance system to determine payroll consequences, and to calculate the cost associated with the products (e.g., harvesting, manufacturing, storing, shipping, moving, etc.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to electronically managing perishable goods in a supply chain supply chain management system of digital network, digitally readable medium accessible remotely and securely by the different stakeholders as in Gupta into transmitting data to Electronic Posting locations of Liberty  with the motivation of providing distributors of goods with real time update of good before, expiration as taught by Gupta over that of Liberty.

Claim 2:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein said perishable goods consist of natural produces, processed produces, vegetables, fruits, meats, poultry, seafood, packaged goods, frozen goods, canned goods, medicaments, para- pharmaceutical products, chemicals, agrochemicals and agricultural products (see at least paragraphs 33, 55 and 62), Paragraph 33 (Product life cycle data can correspond to any product or class of products in a grocery or retail store that has a limited shelf life, including, but not limited to clothing, perishable food items, pharmaceuticals, chemicals, electronics, ammunition, cosmetics, and the like);

Claim 3:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein said categories enable said vendor to identify near expiration products (see at least paragraphs 33-35, 50 and 51); Paragraph 50 (the need for and/or magnitude of a price discount can be formulated based on an inventory level for an item and immediacy of expiration of the item. When an inventory level is higher and/or expiration of an item is closer, the need for and/or magnitude of a price discount can be greater. For example, when a particular size of a shirt is selling at a slower sale rate relative to other sizes of the shirt, the need for and/or magnitude of a discount for the particular size of the shirt can be greater in order to maintain similar sale rates for all sizes of the shirt. On the other hand, when an inventory level is lower and/or expiration of an item is further away, the need for and/or magnitude of a price discount can be less);

Claims 4 and 9:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein said vendor may promote the nearest expiring products  (see at least paragraph 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer);

Claim 5:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein said consumer may choose to buy near expiring products at a discount (see at least paragraphs 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer);


Claims 6 and 12:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
provide for less waste generated from expired perishable products;
 decreases waste from expired perishable goods;
See at least paragraph 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer (i.e. inherently, selling more items, result in decreasing wasted expired perishable goods;

Claim 7:
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein the expiration date can be attributed to the perishable goods in any format required and necessary or alternatively be provided as a code and said product becomes part of an electronic database and remains in that database or is transferred to other similar databases or on the digital cloud whereby the expiration date remains one of the identifying characteristics thereof (see at least Paragraph 33  (Product life cycle database 107 contains life cycle data relating to the times and/or dates which products are set to perish or otherwise expire (e.g., "product life cycle data"). From time to time, product life cycle database 107 can receive product inventory data (e.g., product inventory data 112), which includes inventory levels, sell by dates, use by dates, and the like for one or more items products. Product inventory data can include expiration data, use by data, inventory levels, which can be updated in real time); Paragraph 34 (any number of mechanisms for tracking and recoding the product lifecycle or shelf life can be used. For example, radio frequency identification ("RFID") devices, stock keeping units ("SKU"), Universal Product Code ("UPC"), and the like can be used to track and record product life cycles and shelf lives. Tracking mechanisms can use hardware and/or software to track inventory levels, including seasonal or perishable item management. For example, RFID mechanisms can be used to allow a user to manually generate a list of items set to expire within a given timeframe. Accordingly, embodiments of the invention can be used in combination with inventory management systems that monitor real time product inventory levels, expiration data, and the like);

Claim 8: 
The combination of Liberty/ Gupta discloses the limitations as shown above.
Liberty further discloses:
wherein said electronic platform enables real time monitoring and management of perishable goods based on expiration dates (see at least Paragraph 33  (Product life cycle database 107 contains life cycle data relating to the times and/or dates which products are set to perish or otherwise expire (e.g., "product life cycle data"). From time to time, product life cycle database 107 can receive product inventory data (e.g., product inventory data 112), which includes inventory levels, sell by dates, use by dates, and the like for one or more items products. Product inventory data can include expiration data, use by data, inventory levels, which can be updated in real time); Paragraph 34 (any number of mechanisms for tracking and recoding the product lifecycle or shelf life can be used. For example, radio frequency identification ("RFID") devices, stock keeping units ("SKU"), Universal Product Code ("UPC"), and the like can be used to track and record product life cycles and shelf lives. Tracking mechanisms can use hardware and/or software to track inventory levels, including seasonal or perishable item management. For example, RFID mechanisms can be used to allow a user to manually generate a list of items set to expire within a given timeframe. Accordingly, embodiments of the invention can be used in combination with inventory management systems that monitor real time product inventory levels, expiration data, and the like);

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Connolly, US Pub No: 2012/0209657 A1, teaches Location triggered service response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682